Exhibit 10.31

ARDELYX, INC.

CHANGE IN CONTROL SEVERANCE AGREEMENT

This Change in Control Severance Agreement (the “Agreement”) is made and entered
into by and between Reginald Kim Seeto, MB.BS; B.Sc (the “Executive”) and
Ardelyx, Inc. (the “Company”), effective as October 22, 2016 (the “Effective
Date”).

R E C I T A L S

A. It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change in control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration as well as the possibility of an involuntary termination or
reduction in responsibility can be a distraction to Executive and can cause
Executive to consider alternative employment opportunities. The Board has
determined that it is in the best interests of the Company and its stockholders
to assure that the Company will have the continued dedication and objectivity of
Executive, notwithstanding the possibility, threat or occurrence of such an
event.

B. The Board believes that it is in the best interests of the Company and its
stockholders to provide Executive with an incentive to continue Executive’s
employment and to motivate Executive to maximize the value of the Company upon a
Change in Control (as defined below) for the benefit of its stockholders.

C. The Board believes that it is imperative to provide Executive with severance
benefits upon certain terminations of Executive’s service to the Company that
enhance Executive’s financial security and provide incentive and encouragement
to Executive to remain with the Company notwithstanding the possibility of such
an event.

D. The Board believes that it is in the best interests of the Company and its
stockholders to provide Executive with certain transition payments as an
incentive to join the Company.

E. Certain capitalized terms used in this Agreement are defined in Section 8
below.

The parties hereto agree as follows:

1. Term of Agreement. This Agreement shall become effective as of the Effective
Date and terminate upon the date that all obligations of the parties hereto with
respect to this Agreement have been satisfied.

2. Signing Bonus and Relocation Bonus. The Company shall pay the Executive a
signing bonus in the amount of two hundred fifty thousand dollars ($250,000)
(the “Signing Bonus”) in a single cash lump sum, less required withholding
obligations, on or before Executive’s fifth day of employment with the Company.
Notwithstanding the foregoing, Executive acknowledges and agrees that the
Signing Bonus shall not be earned to any extent prior to the first anniversary
of the commencement of Executive’s employment, shall be earned only with respect
to 50% of the Signing



--------------------------------------------------------------------------------

Bonus on the first anniversary of Executive’s commencement of employment if
Executive remains continuously employed with the Company through such date and
shall only be fully earned on the second anniversary of Executive’s commencement
of employment if Executive remains continuously employed with the Company
through such date. If the Executive’s employment with the Company terminates
prior to the second anniversary of Executive’s commencement of employment with
the Company and such termination does not constitute a Covered Termination, then
the Executive shall repay to the Company the portion of the Signing Bonus that
is not earned prior to the date of termination.

The Company and Executive acknowledge and agree that the Executive will relocate
his permanent residence to the San Francisco Bay Area within two (2) years of
the Effective Date. Provided that the Executive has relocated to the Bay Area
within such two year period, the Company will pay the Executive a relocation
allowance equal to three hundred thirty seven thousand dollars ($337,000) within
thirty (30) days of relocation.

3. At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and shall continue to be “at-will,” as defined under applicable
law. If Executive’s employment terminates for any reason, Executive shall not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Agreement.

4. Covered Termination Other Than During a Change in Control Period. If
Executive experiences a Covered Termination other than during a Change in
Control Period, and if Executive delivers to the Company a general release of
all claims against the Company and its affiliates in a form acceptable to the
Company (a “Release of Claims”) that becomes effective and irrevocable within
sixty (60) days, or such shorter period of time specified by the Company,
following such Covered Termination, then in addition to any accrued but unpaid
salary, bonus, vacation and expense reimbursement payable in accordance with
applicable law, the Company shall provide Executive with the following:

(a) Severance. Executive shall be entitled to receive an amount equal to nine
(9) months of Executive’s Base Salary payable in substantially equal
installments in accordance with the Company’s normal payroll policies, less
applicable withholdings, with such installments to commence as soon as
administratively practicable following the date the Release of Claims is not
subject to revocation and, in any event, within sixty (60) days following the
date of the Covered Termination.

(b) Continued Healthcare. If Executive elects to receive continued healthcare
coverage pursuant to the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Company shall directly
pay, or reimburse Executive for, the premium for Executive and Executive’s
covered dependents through the earlier of (i) the first (1st) anniversary of the
date of Executive’s termination of employment and (ii) the date Executive and
Executive’s covered dependents, if any, become eligible for healthcare coverage
under another employer’s plan(s). Notwithstanding the foregoing, (i) if any plan
pursuant to which such benefits are provided is not, or ceases prior to the
expiration of the period of continuation coverage to be, exempt from the
application of Section 409A of the Code under Treasury Regulation
Section 1.409A-1(a)(5), or (ii) the Company is otherwise

 

-2-



--------------------------------------------------------------------------------

unable to continue to cover Executive under its group health plans without
penalty under applicable law (including without limitation, Section 2716 of the
Public Health Service Act), then, in either case, an amount equal to each
remaining Company subsidy shall thereafter be paid to Executive in substantially
equal monthly installments. After the Company ceases to pay premiums pursuant to
this Section 4 (b), Executive may, if eligible, elect to continue healthcare
coverage at Executive’s expense in accordance the provisions of COBRA.

5. Covered Termination During a Change in Control Period. If Executive
experiences a Covered Termination during a Change in Control Period, and if
Executive delivers to the Company a Release of Claims that becomes effective and
irrevocable within sixty (60) days, or such shorter period of time specified by
the Company, following such Covered Termination, then in addition to any accrued
but unpaid salary, bonus, vacation and expense reimbursement payable in
accordance with applicable law, the Company shall provide Executive with the
following:

(a) Severance. Executive shall be entitled to receive an amount equal to one
hundred percent of the sum of: (i) Executive’s Base Salary and (ii) Executive’s
target annual bonus for the fiscal year of Executive’s termination, in each
case, at the rate in effect immediately prior to Executive’s termination of
employment payable in a cash lump sum, less applicable withholdings, as soon as
administratively practicable following the date the Release of Claims is not
subject to revocation and, in any event, within sixty (60) days following the
date of the Covered Termination.

(b) Equity Awards. Each outstanding equity award, including, without limitation,
each stock option and restricted stock award, held by Executive shall
automatically become vested and, if applicable, exercisable and any forfeiture
restrictions or rights of repurchase thereon shall immediately lapse, in each
case, with respect to one hundred percent (100%) of the shares subject thereto.
To the extent vested after giving effect to the acceleration provided in the
preceding sentence, each stock option held by Executive shall remain exercisable
until the earlier of the original expiration date for such stock option or the
first anniversary of Executive’s Covered Termination.

(c) Continued Healthcare. If Executive elects to receive continued healthcare
coverage pursuant to the provisions of COBRA, the Company shall directly pay, or
reimburse Executive for, the premium for Executive and Executive’s covered
dependents through the earlier of (i) the first (1st) anniversary of the date of
Executive’s termination of employment and (ii) the date Executive and
Executive’s covered dependents, if any, become eligible for healthcare coverage
under another employer’s plan(s). Notwithstanding the foregoing, (i) if any plan
pursuant to which such benefits are provided is not, or ceases prior to the
expiration of the period of continuation coverage to be, exempt from the
application of Section 409A of the Code under Treasury Regulation
Section 1.409A-1(a)(5), or (ii) the Company is otherwise unable to continue to
cover Executive under its group health plans without penalty under applicable
law (including without limitation, Section 2716 of the Public Health Service
Act), then, in either case, an amount equal to each remaining Company subsidy
shall thereafter be paid to Executive in substantially equal monthly
installments. After the Company ceases to pay premiums pursuant to this
Section 5(c), Executive may, if eligible, elect to continue healthcare coverage
at Executive’s expense in accordance the provisions of COBRA.

 

-3-



--------------------------------------------------------------------------------

6. Other Terminations. If Executive’s service with the Company is terminated by
the Company or by Executive for any or no reason other than as a Covered
Termination, then Executive shall not be entitled to any benefits hereunder
other than accrued but unpaid salary, bonus, vacation and expense reimbursement
in accordance with applicable law and to elect any continued healthcare coverage
as may be required under COBRA or similar state law.

7. Limitation on Payments. Notwithstanding anything in this Agreement to the
contrary, if any payment or distribution Executive would receive pursuant to
this Agreement or otherwise (“Payment”) would (a) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (b) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment shall either be (i) delivered in full, or
(ii) delivered as to such lesser extent which would result in no portion of such
Payment being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
Excise Tax, results in the receipt by Executive on an after-tax basis, of the
largest payment, notwithstanding that all or some portion the Payment may be
taxable under Section 4999 of the Code. The accounting firm engaged by the
Company for general audit purposes as of the day prior to the effective date of
the Change in Control shall perform the foregoing calculations. The Company
shall bear all expenses with respect to the determinations by such accounting
firm required to be made hereunder. The accounting firm shall provide its
calculations to the Company and Executive within fifteen (15) calendar days
after the date on which Executive’s right to a Payment is triggered (if
requested at that time by the Company or Executive) or such other time as
requested by the Company or Executive. Any good faith determinations of the
accounting firm made hereunder shall be final, binding and conclusive upon the
Company and Executive. Any reduction in payments and/or benefits pursuant to
this Section 7 will occur in the following order: (1) reduction of cash
payments; (2) cancellation of accelerated vesting of equity awards other than
stock options; (3) cancellation of accelerated vesting of stock options; and
(4) reduction of other benefits payable to Executive.

8. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) Base Salary. “Base Salary” means Executive’s annual base salary in effect
immediately prior to Executive’s termination (disregarding any reduction in base
salary that would give rise to Executive’s right to a Voluntary Resignation for
Good Reason).

(b) Cause. “Cause” means (i) Executive’s theft, dishonesty or falsification of
any employment or Company records that is non-trivial in nature;
(ii) Executive’s malicious or reckless disclosure of the Company’s confidential
or proprietary information or any material breach by Executive of his or her
obligations under the Confidential Information Agreement (as defined below);
(iii) the conviction of the Executive of a felony (excluding motor vehicle
violations) or the commission of gross negligence or willful misconduct, where a
majority of the non-employee members of the Board reasonably determines that
such act or misconduct has (A) seriously undermined the ability of the Board or
management of the Company to entrust Executive with

 

-4-



--------------------------------------------------------------------------------

important matters or otherwise work effectively with Executive,
(B) substantially contributed to the Company’s loss of significant revenues or
business opportunities, or (C) significantly and detrimentally affected the
business or reputation of the Company or any of its subsidiaries; and/or
(iv) the willful failure or refusal by Executive to follow the reasonable and
lawful directives of the Board or Executive’s direct supervisor, provided such
willful failure or refusal continues after Executive’s receipt of reasonable
notice in writing of such failure or refusal and a reasonable opportunity of not
less than 30 days to correct the problem. For the purpose of this Agreement, no
act, or failure to act, shall be considered “willful” unless undertaken by
Executive with an absence of good faith that this act, or failure to act, was in
the best interests of the Company.

(c) Change in Control. “Change in Control” shall have the meaning set forth in
the Company’s 2014 Equity Incentive Award Plan, as it may be amended from time
to time, provided that such event must also constitute a “change in control
event” as defined in Treasury Regulation Section 1.409A-3(i)(5).

(d) Change in Control Period. “Change in Control Period” means the period of
time beginning three (3) months prior to and ending twelve (12) months following
a Change in Control.

(e) Covered Termination. “Covered Termination” means (a) an Involuntary
Termination Without Cause or (b) a Voluntary Resignation for Good Reason,
provided that such termination or resignation constitutes a Separation from
Service.

(f) Good Reason Condition. “Good Reason Condition” means that any of the
following are undertaken without Executive’s express written consent: (i) a
material diminution in Executive’s authority, duties, or responsibilities which
substantially reduces the nature or character of Executive’s position with the
Company; (ii) a material reduction by the Company of Executive’s base salary as
in effect immediately prior to such reduction; (iii) a relocation of Executive’s
principal office to a location more than fifty (50) miles from the location of
Executive’s principal office as of immediately prior to such relocation, except
for required travel by Executive on the Company’s business or (iv) any material
breach by the Company of any provision of Executive’s employment agreement or
offer letter agreement which the Company does not cure within 30 days following
written notice thereof from Executive. For clarity, the relocation of
Executive’s principal office to the San Francisco Bay Area two or more years
after the Effective Date shall not be deemed a Good Reason Condition.

(g) Involuntary Termination Without Cause. “Involuntary Termination Without
Cause” means Executive’s dismissal or discharge by the Company other than for
Cause. The termination of Executive’s employment as a result of Executive’s
death or inability to perform the essential functions of his job due to
disability will not be deemed to be an Involuntary Termination Without Cause.

(h) Separation from Service. “Separation from Service” means Executive’s
termination of employment or service constitutes a “separation from service”
within the meaning of Treasury Regulation Section 1.409A-1(h).

 

-5-



--------------------------------------------------------------------------------

(i) Voluntary Resignation for Good Reason. “Voluntary Resignation for Good
Reason” means Executive’s resignation as a result of a Good Reason Condition in
accordance with this subsection (i). In order for a resignation to constitute a
Voluntary Resignation for Good Reason, Executive must provide written notice to
the Company of the existence of the Good Reason Condition within thirty
(30) days of the initial existence of such Good Reason Condition. Upon receipt
of such notice of the Good Reason Condition, the Company will be provided with a
period of thirty (30) days during which it may remedy the Good Reason Condition
and not be required to provide for the payments and benefits described in
Sections 4 or 5 as a result of such proposed resignation due to the Good Reason
Condition specified in the notice. If the Good Reason Condition is not remedied
within the period specified in the preceding sentence, Executive may resign for
Good Reason based on the Good Reason Condition specified in the notice, provided
that such resignation must occur within sixty (60) days after the initial
existence of such Good Reason Condition.

9. Successors.

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 9 (a) or which
becomes bound by the terms of this Agreement by operation of law.

(b) Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

10. Notices. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or one day following mailing via Federal Express or similar overnight
courier service. In the case of Executive, mailed notices shall be addressed to
Executive at Executive’s home address that the Company has on file for
Executive. In the case of the Company, mailed notices shall be addressed to its
primary office location, and all notices shall be directed to the attention of
its Vice President, General Counsel.

11. Confidentiality; Non-Solicitation.

(a) Confidentiality. While Executive is employed by the Company, and thereafter,
Executive shall not directly or indirectly disclose or make available to any
person, firm, corporation, association or other entity for any reason or purpose
whatsoever, any Confidential Information (as defined below). Upon termination of
Executive’s employment with the Company, all Confidential Information in
Executive’s possession that is in written or other tangible form (together with
all copies or duplicates thereof, including computer files) shall be returned to
the

 

-6-



--------------------------------------------------------------------------------

Company and shall not be retained by Executive or furnished to any third party,
in any form except as provided herein; provided, however, that Executive shall
not be obligated to treat as confidential, or return to the Company copies of
any Confidential Information that (i) was publicly known at the time of
disclosure to Executive, (ii) becomes publicly known or available thereafter
other than by any means in violation of this Agreement or any other duty owed to
the Company by any person or entity, or (iii) is lawfully disclosed to Executive
by a third party. For purposes of this Agreement, the term “Confidential
Information” shall mean information disclosed to Executive or known by Executive
as a consequence of or through his or her relationship with the Company, about
the customers, employees, business methods, public relations methods,
organization, procedures or finances, including, without limitation, information
of or relating to customer lists, of the Company and its affiliates. In
addition, Executive shall continue to be subject to the Proprietary Information
and Inventions Assignment Agreement entered into between Executive and the
Company (the “Confidential Information Agreement”).

(b) Non-Solicitation. In addition to Executive’s obligations under the
Confidential Information Agreement, Executive shall not for a period of two (2)
years following Executive’s termination of employment for any reason, either on
Executive’s own account or jointly with or as a manager, agent, officer,
employee, consultant, partner, joint venturer, owner or stockholder or otherwise
on behalf of any other person, firm or corporation, directly or indirectly
solicit or attempt to solicit away from the Company any of its officers or
employees or offer employment to any person who is an officer or employee of the
Company; provided, however, that a general advertisement to which an employee of
the Company responds shall in no event be deemed to result in a breach of this
Section 11(b). Executive also agrees not to harass or disparage the Company or
its employees, clients, directors or agents or divert or attempt to divert any
actual or potential business of the Company.

(c) Survival of Provisions. The provisions of this Section 11 shall survive the
termination or expiration of the applicable Executive’s employment with the
Company and shall be fully enforceable thereafter. If it is determined by a
court of competent jurisdiction in any state that any restriction in this
Section 11 is excessive in duration or scope or is unreasonable or unenforceable
under the laws of that state, it is the intention of the parties that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted by the law of that state.

12. Dispute Resolution. To ensure the timely and economical resolution of
disputes that arise in connection with this Agreement, Executive and the Company
agree that any and all disputes, claims, or causes of action arising from or
relating to the enforcement, breach, performance or interpretation of this
Agreement, Executive’s employment, or the termination of Executive’s employment,
shall be resolved to the fullest extent permitted by law by final, binding and,
by a single arbitrator, in Alameda County, California, conducted by Judicial
Arbitration and Mediation Services, Inc. (“JAMS”) under the applicable JAMS
employment rules. By agreeing to this arbitration procedure, both Executive and
the Company waive the right to resolve any such dispute through a trial by jury
or judge or administrative proceeding. The arbitrator shall: (i) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be permitted by law; and (ii) issue a
written arbitration decision, to include the arbitrator’s essential findings and
conclusions and a statement of the award.

 

-7-



--------------------------------------------------------------------------------

The arbitrator shall be authorized to award any or all remedies that Executive
or the Company would be entitled to seek in a court of law. The Company shall
pay all JAMS’ arbitration fees in excess of the amount of court fees that would
be required if the dispute were decided in a court of law. Nothing in this
Agreement is intended to prevent either Executive or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration. Notwithstanding the foregoing, Executive and the Company
each have the right to resolve any issue or dispute over intellectual property
rights by Court action instead of arbitration.

13. Miscellaneous Provisions.

(a) Section 409A.

(i) Separation from Service. Notwithstanding any provision to the contrary in
this Agreement, no amount deemed deferred compensation subject to Section 409A
of the Code shall be payable pursuant to Section 4 unless Executive’s
termination of employment constitutes a Separation from Service and, except as
provided under Section 13 (a)(ii) of this Agreement, any such amount shall not
be paid, or in the case of installments, commence payment, until the sixtieth
(60th) day following Executive’s Separation from Service. Any installment
payments that would have been made to Executive during the sixty (60) day period
immediately following Executive’s Separation from Service but for the preceding
sentence shall be paid to Executive on the sixtieth (60th) day following
Executive’s Separation from Service and the remaining payments shall be made as
provided in this Agreement.

(ii) Specified Employee. Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed at the time of his separation from service to
be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code,
to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s benefits shall not be provided to Executive prior to the earlier
of (a) the expiration of the six (6)-month period measured from the date of the
Executive’s Separation from Service or (b) the date of Executive’s death. Upon
the first business day following the expiration of the applicable Code
Section 409A(a)(2)(B)(i) period, all payments deferred pursuant to this
Section 13(a)(ii) shall be paid in a lump sum to Executive, and any remaining
payments due under this Agreement shall be paid as otherwise provided herein.

(iii) Expense Reimbursements. To the extent that any reimbursements payable
pursuant to this Agreement are subject to the provisions of Section 409A of the
Code, any such reimbursements payable to Executive pursuant to this Agreement
shall be paid to Executive no later than December 31 of the year following the
year in which the expense was incurred, the amount of expenses reimbursed in one
year shall not affect the amount eligible for reimbursement in any subsequent
year, and Executive’s right to reimbursement under this Agreement will not be
subject to liquidation or exchange for another benefit.

(iv) Installments. For purposes of Section 409A of the Code (including, without
limitation, for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)),
Executive’s right to receive any installment payments under this Agreement shall
be treated as a right to receive a series of separate payments and, accordingly,
each such installment payment shall at all times be considered a separate and
distinct payment.

 

-8-



--------------------------------------------------------------------------------

(b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c) Whole Agreement. This Agreement and the Confidential Information Agreement
represent the entire understanding of the parties hereto with respect to the
subject matter hereof and supersede all prior arrangements and understandings
regarding same.

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California.

(e) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(f) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

(Signature page follows)

 

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

ARDELYX, INC. By:   /s/ Mike Raab   Mike Raab Title:   CEO Date:   February 2,
2017

 

EXECUTIVE By:   /s/ Reginald Kim Seeto   Reginald Kim Seeto, MB.BS; B.Sc. Date:
  February 2, 2017

 

-10-